DETAILED ACTION
Response to Arguments
The amendment filed 7/18/2022 have been entered and made of record.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has pending claim(s) 1-20.

Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  The Applicant alleges, “Xu does not consider the facial posture information …” in page 11, and states respectively that Xu does not consider the facial posture information.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the facial posture information as exemplified in [0061] of Applicant’s originally filed disclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore Xu does indeed disclose the broadest reasonable claim language interpretation of facial posture information (see Xu, Fig. 1, Paragraphs 0025, 0026, 0030, and 0031; contour key point information of an edge of the facial region).  Further discussions are addressed in the prior art rejection section below.

The Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 9, and 17 respectively [at least amended limitation e.g. “a third three-dimensional facial key point of the reference image”].
Applicant’s arguments, see page 10, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive [a translation of the certified copy of the foreign priority application to this application has been made of record and therefore Yao and Zhang no longer qualifies as prior art].  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Xu’611 et al (CN 110070611 A, the attached English language translation is used hereinafter as the official English language translation of this CN document), hereinafter Xu’611. Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-20 are not in condition for allowance because they are not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2021/0104012 A1, as applied in previous Office Action), hereinafter Xu, in view of Xu’611 et al (CN 110070611 A, the attached English language translation is used hereinafter as the official English language translation of this CN document), hereinafter Xu’611.
Regarding claim 1, Xu teaches a method for changing faces for a facial image, comprising: acquiring first facial posture information and a first facial key point of a target image and 5 second facial posture information and a second facial key point of a designated image by face reconstruction based on the target image and the designated image, wherein the designated image is a facial image used in the face changing of the target image (see Xu, first image [designated image], second image [target image], facial key points in the first image and second image are obtained, steps 101 and 102, Fig. 1, Paragraphs 0025 and 0026; fusion processing wherein the information of the first and second key point includes key point information of each organ in a facial organ and contour key point information of an edge of the facial region, Paragraphs 0030 and 0031); morphing the designated image into a reference image by using the second facial key point as a morphing control point based on the first facial posture information and the second facial posture information, wherein facial posture information of the reference image is the same as the first facial posture information (see Xu, morphing processing performed on the face in the first image [designated image] based on the first conversion relationship between the first key point and second key point to obtain a first reference image, steps 203-204, Fig. 3, Paragraph 0042, lines 1-7, Paragraphs 0049-0050; conversion performed on the information of the first key point based on the first conversion relationship to obtain the information of the second key point, Paragraph 0056), and a third facial key point of the reference image 15is a facial key point formed after the designated image is morphed (see Xu, a facial key point in the first reference image is detected to obtain a third key point, step 205, Fig. 3, Paragraph 0042, lines 7-9, Paragraph 0051); acquiring a face-morphed reference image and a face-morphed target image by face-morphing the target image and the reference image by using the first facial key point and the third facial key point as morphing control points respectively, wherein a facial similarity between the face-morphed reference image and the face-morphed target image meets a target 20condition (see Xu, morphing processing performed on faces in the second image based on the second conversion relationship to obtain target image [face-morphed target image], steps 206-207, Fig. 3, Paragraphs 0058-0059 and 0062; morphing processing is performed on the face in the first reference image based on the third conversion relationship to obtain a second reference image [face-morphed reference image], Paragraphs 0067 and 0070); and acquiring a face-changed image by updating a facial texture of the face-morphed target image based on a facial texture of the face-morphed reference image (see Xu, faces in the target image and the second reference image are fused to obtain the third reference image [face-changed image], Paragraphs 0071; the third reference image [face-changed image] obtained by updating the pixel value in target image [face-morphed target image] based on a first pixel value and the first average pixel value in the second reference image [face-morphed reference image], Paragraphs 0073-0075).
However, Xu did not explicitly disclose processing such face image data wherein the data is three-dimensional.
Xu’611 teaches processing such face image data wherein the data is three-dimensional (see Xu’611, abstract, Page 2/11 at last 9 lines, Page 4/21 at lines 24-25, Page 5/21 at lines 19-20, face fusion via three dimensional image face reconstruction wherein the image data is three-dimensional as are all the face images, key feature points, the face pose parameter data, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method using Xu’611’s teachings by including three-dimensionality face fusion image processing to Xu’s face fusion image processing in order to improve the face fusion via face three-dimensional reconstruction (see Xu’611, abstract, Page 2/11 at last 9 lines, Page 4/21 at lines 24-25, Page 5/21 at lines 19-20).

Regarding claim 2, the combination of Xu in view of Xu’611 teaches the method according to claim 1, wherein said morphing the designated image into 25 the reference image comprises: determining first morphing coordinates based on the first three-dimensional facial posture information and the second three-dimensional facial posture information, wherein the first morphing coordinates are coordinates to which the second three-dimensional facial key point is to be moved in the case that the designated image is morphed into the reference image (see Xu, the first conversion matrix determined based on the set of coordinates of first key points and the set of coordinates of second key points, coordinates of the target key points obtained by performing conversion on the first key points in the first image [designated image] based on the conversion matrix, Paragraph0056); and30 acquiring the reference image by moving the second three-dimensional facial key point to a position33 SGIP012.028AUSindicated by the first morphing coordinates (see Xu, morphing processing is performed on the face in the first image based on the first conversion relationship to obtain the first reference image, Paragraph 0056).  See claim 1 for obviousness and motivation statements.

Regarding claim 3, the combination of Xu in view of Xu’611 teaches the method according to claim 1, wherein said acquiring the face-morphed reference image and the face-morphed target image comprises:5 determining second morphing coordinates, wherein the second morphing coordinates are weighted average coordinates of coordinates of the third three-dimensional facial key point and coordinates of the first three-dimensional facial key point (see Xu, weighted stacking processing performed on the coordinate of the second key point [the key point in target image] and the coordinated of the third key point [key point in reference image] based on a preset weight coefficient to obtain a coordinate of the fourth key point [second morphing coordinate], Paragraph 0059-0061); and acquiring the face-morphed reference image and the face-morphed target image by moving the third three-dimensional facial key point and the first three-dimensional facial key point to positions indicated by the10 second morphing coordinates in images corresponding to the third three-dimensional facial key point and the first three-dimensional facial key point respectively (see Xu, morphing processing is performed on the second key point in the second image towards the fourth key point [second morphing coordinate] based on the second conversion relationship to obtain the target image [face-morphed target image], Paragraphs 0062-0063; see Xu, morphing processing is performed on the face in the first reference image based on the third conversion relationship [third conversion matrix] determined by the key points in the first reference image and target image to obtain a second reference image [face-morphed reference image], Paragraphs 0067, 0069-0070). See claim 1 for obviousness and motivation statements.

Regarding claim 5, the combination of Xu in view of Xu’611 teaches the method according to claim 1, wherein said acquiring the face-changed image by updating the facial texture of the face-morphed target image based on the facial texture of the face-morphed reference image comprises: determining an update mode of the facial texture of the face-morphed target image based on a mouth state of the face-morphed reference image in response to a situation that the 25mouth state of the face-morphed reference image the face-morphed target image are different (see Xu, the target object in the third image [face-changed image] can be in a mouth-closed state or a mouth-open state under the condition that mouth states of the target objects in the first image and second image are different, Paragraph 0094); and acquiring the face-changed image by updating the facial texture of the face-morphed target image based on the facial texture of the face-morphed reference image and the update mode (see Xu, the third reference image [face-changed image] obtained by updating the pixel value in target image [face-morphed target image] based on a first pixel value and the first average pixel value in the second reference image [face-morphed reference image], Paragraphs 0073-0075).

Regarding claims 9-11 and 13, the rationale provided in the rejection of claims 1-3 and 5 is incorporated herein. Further, Xu teaches an electronic device, comprising:25 a processor; and a memory configured to store at least one instruction executable by the processor, wherein the at least one instruction, when executed by the processor, causes the processor to perform the method (see Xu, an electric device including a memory, a processor and a computer program stored in the memory, the processor executing the program to implement the method, Fig. 8, Paragraphs 0011, 0121, 0123, and 0126).

Regarding claims 17-19, the rationale provided in the rejection of claims 1-3 is incorporated herein. Further, Xu teaches a non-transitory storage medium storing at least one instruction therein, wherein the at least one instruction, when executed by a processor or an electronic device, causes the processor to perform the method (see Xu, a computer-readable storage medium storing computer program being executable by a processor to implement the method, Fig. 8, Paragraphs 0010, 0125-0126, 0128, and 0134).


Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as modified by Xu’611, and further in view of Sui al (CN 108335345 A, the attached English language translation is used hereinafter as the official English language translation of this CN document), hereinafter Sui.  The teachings of Xu as modified by Xu’611 have been discussed above.
Regarding claim 4, the combination of Xu in view of Xu’611 teaches the method according to claim 3, but did not explicitly disclose determining target morphing coordinates, wherein the target morphing coordinates are 15coordinates to which a mouth key point in the first three-dimensional facial key point is to be moved, and are configured to adjust a mouth open ratio of the target image to be the same as that of the reference image; and moving the mouth key point to a position indicated by the target morphing coordinates. 
Sui teaches determining target morphing coordinates, wherein the target morphing coordinates are 15coordinates to which a mouth key point in the first three-dimensional facial key point is to be moved, and are configured to adjust a mouth open ratio of the target image to be the same as that of the reference image; and moving the mouth key point to a position indicated by the target morphing coordinates (see Sui, Page 6/39 at the last 11 lines, Page 8/39 at lines 10-13, Page 9/39 at Paragraph “step S205 …”, three-dimensional coordinate information and key points wherein the key points are controlled and shifted so that the facial expression is the same – when the face mouth is opened or closed then shift the image data accordingly to opening or closing the mouth so that the facial expression is the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Xu’s method, as modified by Xu’611, using Sui’s teachings by including the facial expression mouth shift processing to Xu’s [as modified by Xu’611] face morphing processing in order to realize same or similar facial expressions thereby improving the morphing (see Sui, Page 6/39 at the last 11 lines, Page 8/39 at lines 10-13, Page 9/39 at Paragraph “step S205 …”).

Regarding claim 12, the rationale provided in the rejection of claim 4 is incorporated herein. 

Regarding claim 20, the rationale provided in the rejection of claim 4 is incorporated herein. 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as modified by Xu’611, and further in view of Zheng et al (WO 2019/024751 A1, the previously attached English language translation is used hereinafter as the official English language translation of this WO document, as applied in previous Office Action), hereinafter Zheng, and further in view of Qian et al (CN 109191410 A, the previously attached English language translation is used hereinafter as the official English language translation of this CN document, as applied in previous Office Action), hereinafter Qian.  The teachings of Xu as modified by Xu’611 have been discussed above.
Regarding claim 6, the combination of Xu in view of Xu’611 teaches the method according to claim 5, wherein said acquiring the face-changed image by updating the facial texture of the face-morphed target image based on the facial texture of the face-morphed reference image and the update mode comprises: filling an oral 5portion of the face-changed image in response to the mouth state being an open state (see Xu, tooth addition executed on the target object in the third image based on a tooth template image under the condition that mouth states of the target objects in the first image and second image are different and the target object in the third image is in a mouth-open state, Paragraphs 0092, 0094, and 0095). However, Xu as modified by Xu’611 did not explicitly disclose filling a texture of an oral portion of the face-morphed reference image into an oral5 portion of the face-morphed target image; updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image.
Zheng teaches filling a texture of an oral portion of the face-morphed reference image into an oral 5portion of the face-morphed target image (see Zheng, fuse the mouth region of material image [reference image] into the mouth region of to-be-processed image [target image] using poisson fusion algorithm, Page 6/66, S204, Paragraphs 9-11, Page 7/66, S205, Paragraphs 1-2; Figs. 9a – 9f, Page 12/66, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Xu’s method, as modified by Xu’611, using Zheng’s teachings by including oral portion fusion to Xu’s [as modified by Xu’611] face morphing processing in order to reduce the ghosting of mouth region and make the fusion of different face images more natural (see Zheng, Page 7/66, Paragraphs 5-6).
However, Xu as modified by Xu’611 and Zheng did not explicitly disclose updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image.
Qian teaches updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image (see Qian, adjust pixel value of each color channel in to-be-fused face image [face-morphed target image] and update the first pixel value distribution according to the second pixel value distribution of material face image [face-morphed reference image], Page 2/12, Paragraphs 3-6; Page 4/12, S202, Paragraph 11; Page 6/12, S203 and S204, Paragraphs 2 and 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Xu’s method, as modified by Xu’611 and Zheng, using Qian’s teachings by including facial pixel value adjustment to Xu’s [as modified by Xu’611 and Zheng] face morphing processing in order to reduce color difference and make the fusion of different face images more natural (see Qian, Page 7/12, Paragraph 5).

Regarding claim 14, the rationale provided in the rejection of claim 6 is incorporated herein. 


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as modified by Xu’611, and further in view of Qian.  The teachings of Xu as modified by Xu’611 have been discussed above.
Regarding claim 7, the combination of Xu in view of Xu’611 teaches the method according to claim 5, said acquiring the face-changed image by 10updating the facial texture of the face-morphed target image based on the facial texture of the face-morphed reference image in response to the mouth state being a closed state (see Xu, the third reference image [face-changed image] obtained by updating the pixel value in target image [face-morphed target image] based on a first pixel value and the first average pixel value in the second reference image [face-morphed reference image], Paragraphs 0073-0075). However, Xu as modified by Xu’611 did not explicitly disclose updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image.
Qian teaches updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image (see Qian, adjust pixel value of each color channel in to-be-fused face image [face-morphed target image] and update the first pixel value distribution according to the second pixel value distribution of material face image [face-morphed reference image], Page 2/12, Paragraphs 3-6; Page 4/12, S202, Paragraph 11; Page 6/12, S203 and S204, Paragraphs 2 and 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Xu’s method, as modified by Xu’611, using Qian’s teachings by including facial pixel value adjustment to Xu’s [as modified by Xu’611] face morphing processing in order to reduce color difference and make the fusion of different face images more natural (see Qian, Page 7/12, Paragraph 5).

Regarding claim 8, the combination of Xu in view of Xu’611 teaches the method according to claim 1, wherein said acquiring the face-changed image by updating the facial texture of the face-morphed target image based on the facial texture of the face-morphed reference image in response to a situation that the mouth state of the face-morphed reference image and the mouth state of the face-morphed target image are the same (see Xu, the third reference image [face-changed image] obtained by updating the pixel value in target image [face-morphed target image] based on a first pixel value and the first average pixel value in the second reference image [face-morphed reference image], Paragraphs 0073-0075). However, Xu as modified by Xu’611 did not explicitly disclose updating a setting parameter of a histogram of a skin region in the face-morphed target20 image according to a histogram of a skin region in the face-morphed reference image.
Qian teaches updating a setting parameter of a histogram of a skin region in the face-morphed target image according to a histogram of a skin region in the face-morphed reference image (see Qian, adjust pixel value of each color channel in to-be-fused face image [face-morphed target image] and update the first pixel value distribution according to the second pixel value distribution of material face image [face-morphed reference image], Page 2/12, Paragraphs 3-6; Page 4/12, S202, Paragraph 11; Page 6/12, S203 and S204, Paragraphs 2 and 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Xu’s method, as modified by Xu’611, using Qian’s teachings by including facial pixel value adjustment to Xu’s [as modified by Xu’611] face morphing processing in order to reduce color difference and make the fusion of different face images more natural (see Qian, Page 7/12, Paragraph 5).

Regarding claim 15, the rationale provided in the rejection of claim 7 is incorporated herein. 

Regarding claim 16, the rationale provided in the rejection of claim 8 is incorporated herein.


Conclusion
Applicant's amendment [at least amended limitation e.g. “a third three-dimensional facial key point of the reference image”] necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 27, 2022